Citation Nr: 1438474	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-concussion-type syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to December 1969.  He also served in the Army Reserve.
	 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the physical and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current issue before the Board is entitlement to an increased evaluation for post-concussion type syndrome.  The Veteran is separately evaluated for residuals of service-connected PTSD and headaches.  Unfortunately, the record contains conflicting medical evidence as to the etiology of his cognitive, emotional, behavioral, and physical impairment.  See August 2008 Rating Decision; August and September 2012 Rating Decisions.  The Board lacks the medical expertise to distinguish between symptoms attributable to the Veteran's service-connected post-concussion-type syndrome, PTSD and headaches and other non-service-connected disabilities.   Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A new examination and opinion are therefore required before the Veteran's post-concussion-type syndrome can be properly rated. 

Evidence in Virtual VA indicates that the Veteran underwent a VA examination for headaches in August or September of 2012.  See August 2012 and September 2012 Rating Decisions.  The record does not contain a copy of this examination.  At this juncture, it is unclear as to whether findings in this examination report are relevant to the pending claim for an increased evaluation for post-concussion-type syndrome. On remand, the outstanding examination report should be obtained.

Accordingly, the case is REMANDED for the following action:

1. First, associate a copy of the VA examination listed as evidence in the September 2012 rating decision with the record and obtain any outstanding treatment records, including from VA, dated since January 2011.

2. Second, schedule the Veteran for a VA examination by a neurologist regarding the current severity of his post-concussion-type syndrome.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

As there was a change in the relevant rating criteria, Diagnostic Code 8045, during the pendency of the Veteran's appeal, the examiner should be given a copy of the rating criteria under Diagnostic Code 8045 as it existed prior to the October 23, 2008, revision, and asked to evaluate the severity of the Veteran's symptoms using the older criteria.  

Then, the examiner should be given a Disability Benefits Questionnaire (DBQ) that focuses on the current criteria under Diagnostic Code 8045, which went into effect on October 23, 2008, and asked to evaluate the Veteran's symptoms using the DBQ.

The examiner should also indicate which of the Veteran's symptoms-including sleep disturbances, irritability, dizziness, increased sensitivity to sound, increased sensitivity to light, nausea, and any abnormal physical examination findings-are attributable to his post-concussion-type syndrome and which are attributable solely to PTSD, headaches, or any other disability.  

If it is not possible to make such a distinction, or if a distinction cannot be made without resorting to speculation, the examiner MUST state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); a deficiency in the record; or a deficiency in the examiner (i.e., additional facts are required or the examiner does not have the necessary knowledge or training).

The examiner MUST consider the Veteran's lay reports regarding the onset and duration of his symptoms, as well as the following VA examinations and records:
a. June 2007 VA Neurological Examination (including headaches in the evaluation of the Veteran's post-concussion-type syndrome and noting abnormalities upon examination); 
b. April 2009 VA Traumatic Brain Injury (TBI) Examination (attributing all of the Veteran's symptoms to his headaches and opining that his headaches are not related to his post-concussion-type syndrome); 
c. July 2012 VA TBI Examination (opining that the Veteran's migraine-like headaches are at least as likely as not a result of the blast injury that also caused his post-concussion syndrome).  

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

